Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I(a), Species C in the reply filed on 1/18/2022 is acknowledged.
Claims 1 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and invention respectively, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/18/2022.  The reply inadvertently includes claims 16-17 as directed to the elected invention.  The examiner clarified telephonically with James Howard on 1/22/2022 that these claims are directed to a non-elected invention and they should be withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Droege (US 20150003181 A1).
Regarding claim 1, Droege discloses a semiconductor package (Fig. 7) comprising: a first die (110-1) comprising a first plurality of transistors (“transistors” [0050]), wherein an individual transistor of the first plurality of transistors comprises type III-V compound semiconductor material (GaAS [0017]), and wherein the first die includes a first section of a Power 
Illustrated below is Fig. 7 of Droege.

    PNG
    media_image1.png
    454
    563
    media_image1.png
    Greyscale


Regarding claim 3, Droege discloses a semiconductor package (Fig. 7), wherein the first die does not include CMOS circuitries, and the second die does not include type III-V compound semiconductor material transistors (heterogeneous assembly [0017]).
Regarding claim 5, Droege discloses a semiconductor package (Fig. 7), wherein the first section of the PMC in the first die includes the plurality of driver circuitries.
Regarding claim 6, Droege discloses a semiconductor package (Fig. 2), comprising: a substrate (225), wherein at least one of the first or second dies is on the substrate, wherein the power converter comprises a plurality of passive components (130-1, 130-2, Fig. 7), and wherein one or more of the plurality of passive components are on, or embedded within, the substrate ([0062]).
Illustrated below is Fig. 2 of Droege.

    PNG
    media_image2.png
    355
    635
    media_image2.png
    Greyscale

Regarding claim 7, Droege discloses a semiconductor package (Fig. 2), comprising: a substrate (225), wherein the first die and the second die are stacked on the substrate.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Droege.
Regarding claim 4, Droege discloses a semiconductor package (Fig. 7), with the second section of the PMC is in the second die.
Droege fails to expressly teach the second section of the PMC in the second die includes the plurality of driver circuitries.  However, Droege teaches that the plurality of driver circuitries can be configured within die other than the first die ([0021]).
One of ordinary skill in the art at the time of filing could have configured the second section of the PMC in the second die to include the plurality of driver circuitries based on Droege’s teachings of different die being configured with driver circuitries.  Doing so would arrive at the claimed second section of the PMC in the second die.  One of ordinary skill in the art would have had predictable results because the claimed configuration is a variation encompassed within Droege’s teachings.  The motivation to do so would be to have a compact device with different functions (“different technologies” [0017]).
Regarding claim 8, Droege discloses a semiconductor package (Fig. 2), comprising: a third die (110-3) comprising a third plurality of transistors ([0050]) that are arranged as another plurality of CMOS circuitries ([0017]), wherein the third die includes a third section of the PMC (portion of 142 within 110-3).

However, Droege clearly teaches the number of chips many be varied to include a third chip (110-3, [0041]) with a corresponding voltage (Vcc3) and illustrates the semiconductor package of Fig. 7 may be expanded to include additional chips (dots above 110-2).  Droege further teaches the controller may be configured to produce voltage corresponding to the third die (“Vcc3” [0085]).
One of ordinary skill in the art at the time of filing could have varied the configuration of the controller to have the third section of the PMC in the third die include at least another part of the controller, in the same way the second die includes a part of the controller based on Droege’s teachings of different number of die and varied controller configuration within a semiconductor package.  Doing so would arrive at the claimed controller configuration.  One of ordinary skill in the art would have had predictable results because the claimed controller configuration is a variation encompassed within Droege’s teachings.  The motivation to do so would be to provide voltage to the third die within a desired range ([0087]).
Regarding claim 9, Droege as applied to claims 8 and 1 discloses a semiconductor package (Fig. 2), comprising: a substrate (225), wherein the first die is on the substrate, and wherein the second die and the third die are stacked on the first die.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Droege as applied to claims 8 and 1 above, and further in view of Sikka (US 20190295952 A1).
Regarding claim 11, Droege discloses a semiconductor package (Fig. 2), comprising: a substrate (225), wherein the second die is on the substrate, wherein the third die is on the substrate, and wherein the first die is stacked on the second and third dies.

Sikka discloses a semiconductor package in the same field of endeavor (Fig. 1), comprising: a substrate (12) having at least a first cavity (16 on left) and a second cavity (16 on right), wherein a second die (26 on left) is at least in part within the first cavity, wherein a third die (26 on right) is at least in part within the second cavity, and wherein a first die (33) is stacked on the second and third dies.
Modifying the substrate of Droege to include a first and second cavity, and having the second and third die of Droege arranged below the first die and within the first and second cavities would arrive at the claimed cavity and die arrangement.  Sikka provides a clear teaching to motivate one to modify the substrate and chip arrangement of Droege in that it may shorten the wiring route between the first chip and substrate, thus resulting in a device with higher bandwidth ([0023]).  Therefore, it would have been obvious to have the claimed first and second cavities and claimed arrangement of the first, second, and third dies because it would result in a device with higher bandwidth.
Illustrated below is Fig. 1 of Sikka.

    PNG
    media_image3.png
    215
    706
    media_image3.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EVA Y MONTALVO/Supervisory Patent Examiner, Art Unit 2817                                                                                                                                                                                                        

/WILLIAM H ANDERSON/            Examiner, Art Unit 2817